Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
 
Status of Claims
1.	Claims 1-20 are cancelled
2.	Claims 41-55 are new
3.	Claims 41-55 are pending

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 41-55 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 41-55 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
7.	Therefore, claims 41-55 were analyzed for U.S.C. 101 as follows:
8.	Claims 41-51 are directed to a system and claims 32-55 are directed to a method 
9.	In claim 41, and corresponding 52 the limitations that define an abstract idea (in bold) are below:
A system for automatic data segmentation, the system comprising:
a processing unit; and a 
memory coupled to the processing unit, the memory storing instructions that, when executed by the processing unit, cause the system to: 
receive, from a plurality of data sources, input data associated with individuals for whom a client has provided a service, the input data including one or more of: accounts receivable data, payment history data, or credit related data associated with the individuals; 
receive, from the plurality of data sources, historical data, the historical data including one or more of historical accounts receivable data, historical payment history data or historical credit related data; 
receive a plurality of segments from a client system; 
receive client demographic information from a plurality of entities, the client demographic information comprising geographic information; 
receive demographic information from the client system, the demographic information associated with the individuals; 
determine actual unit yield data associated with the historical data; 
determine actual recovery rate data associated with the historical data; 
generate a hyperdimensional model of the historical data, the actual unit yield data, and the actual recovery rate data, the hyperdimensional model comprising a plurality of dimensions and a plurality of data points, wherein each of the plurality of dimensions is associated with a variable associated with the historical data, the actual unit yield data, or the actual recovery rate data, and wherein each of the plurality of data points corresponds to a corresponding history data, a corresponding actual unit yield data, and a corresponding actual recovery rate data;
process the input data using the hyperdimensional model to predict recovery values for the individuals; 
assign the individuals to the plurality of segments based on the predicted recovery values and boundary definitions, the boundary definitions including a range of recovery values for each segment; 
generate segmented recovery values by partitioning the predicted recovery values based on the demographic information associated with the individuals; 
generate geographic-area-specific recovery data associated with the plurality of entities by partitioning the predicted recovery values based on the client demographic information;
provide the segmented recovery data and the geographic-area-specific recovery data to the client system, wherein the segmented recovery data informs the client system of collection strategies for the individuals, and wherein the geographic-area-specific recovery data informs the client system of collection strategies related to the geographic area; and 
provide the hyperdimensional model for deployment on an executable platform to allow the executable platform to execute the hyperdimensional model in real-time using data associated with one or more individuals to predict recovery values associated with the one or more individuals, to assign the one or more individuals to one or more segments, and to provide a collections strategy for each of the one or more individuals.

10.	In claim 41, and corresponding representative claims 52, describe steps to describe consolidated and organizing financial data to provide collection strategy (i.e., providing services as segments to clients to inform of collection strategy. An automatic data segmentation system for providing health care services to individuals falls within concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk). Accordingly, the claims recite an abstract idea.
11.	The judicial exception is not integrated into a practical application. The limitations of the claims recite the additional elements – system, processing unit, memory, and hyperdimensional model to perform the receiving, determining, processing, assigning, generating, and providing steps (d-q) . The system, processing unit, memory, in the above steps are recited at a high-level of generality (i.e., as a generic processing unit performing a generic computer function of receiving and processing financial segment data for providing collection strategies) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional element of the hyperdimensional model step is directed to apply a mathematical concepts and mathematical relationship for predictive analytics for generating collection strategies.  The limitation of receiving, determining, processing, assigning, and providing steps (d-j, l-m, p-q), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing unit” and “memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing unit” language, “determining” in the context of this claim encompasses the user manually receiving data and determining the segments to provide a collection strategies. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
12	The additional components and elements of processing unit, and memory, hyperdimensional model, and executable platform. As discussed above, the steps for an automatic data segmentation system for providing health care services to individuals amounts to no more than mere instruction to apply the exception using a generic computer environment. 
13.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
a.	The computing device 900 can include at least one processing unit or processor 902 and a system memory 904. The system memory 904 may comprise, but is not limited to, volatile (e.g. random-access memory (RAM)), non-volatile (e.g. read-only memory (ROM)), flash memory, or any combination thereof. System memory 904 can include operating system 906, one or more program instructions 908 including an automated executable having sufficient computer- executable instructions, which when executed, perform functionalities and features as described herein. (Specification: Paragraph [0071]
b.	the system, where the segmentation data may include at least the boundary definitions and recovery values for individuals serviced by the client, and the segmentation data may be used by the comparison system to compare collection efforts of the client to collection efforts across a plurality of clients. (Specification: Paragraph [0082]) 

14.	These additional elements amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component and does not provide an inventive concept.
15.	Finally, taken together, the additional elements and components of claim 41, and corresponding claims 52, have been considered and are not ordered combinations as defined by the courts. These additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea without significantly more.
16.	Dependent claims 42-46, 48, and 53 further recite limitations (abstract idea in bold) of wherein each individual from the historical data is represented as a data point corresponding to a value for each variable in the hyperdimensional model, wherein spline interpolation is performed within each dimension of the hyperdimensional model, perform regression analysis on the hyperdimensional model to determine a relationship between the input data and the recovery value; and generate a formula based on the determined relationship wherein, to process the input data using the hyperdimensional model to predict the recovery value for the individual, provide the input data as input to the formula to receive the predicted recovery value as output, in response to receiving an actual recovery value for the individual, update the hyperdimensional model based on the actual recovery value, wherein the recovery value is a weighted average of a unit yield and a recovery rate, the unit yield is a monetary amount received from the individual for the service, and the recovery rate is a ratio of the monetary amount received from the individual to a total monetary amount due for the service, training the hyperdimensional model with historical data associated with individuals whom the client provided a service, the historical data including at least input data and a recovery value associated with each individual These recited limitations are steps for assessing financial data to generate a model of payment behavior for risk falls within concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk). Accordingly, the claims recite an abstract idea.
17.	The judicial exception is not integrated into a practical application. The above limitations of wherein each individual from the historical data is represented as a data point corresponding to a value for each variable in the hyperdimensional model, wherein spline interpolation is performed within each dimension of the hyperdimensional model, perform regression analysis on the hyperdimensional model to determine a relationship between the input data and the recovery value; and generate a formula based on the determined relationship, wherein, to process the input data using the hyperdimensional model to predict the recovery value for the individual, the system is further caused to: provide the input data as input to the formula to receive the predicted recovery value as output, receiving an actual recovery value for the individual, update the hyperdimensional model based on the actual recovery value, wherein the recovery value is a weighted average of a unit yield and a recovery rate, the unit yield is a monetary amount received from the individual for the service, and the recovery rate is a ratio of the monetary amount received from the individual to a total monetary amount due for the service, in the above steps are recited at a high-level of generality (i.e., as a generic system performing a generic computer function of receiving , determining, generating, processing, performing and training) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the training, generating, determining a relationship, the recovery value is a weighted average of a unit yield and a recovery rate spline interpolation, regression analysis, and the hyperdimensional model steps are directed to apply a mathematical concepts and mathematical relations (i.e. mathematical algorithms) to perform predictive analytics. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea. Therefore, the claims are abstract. 
18.	The additional components and elements of system, spline interpolation, regression analysis, and the hyperdimensional model. As discussed above, the steps for detecting fraudulent transactions, amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, like the independent claim, dependent claims 42-46, 48 and 53, further are directed to an ineligible judicial exception without any significant more.
19.	Dependent claims 47, 49-51, and 54-55 further recite limitations (abstract idea in bold) of  wherein the system is further caused to: provide segmentation data of the client to a comparison system communicatively coupled to the system, the segmentation data including at least the boundary definitions and recovery values for individuals serviced by the client, wherein the segmentation data is used by the comparison system to compare collection efforts of the client to collection efforts across a plurality of clients, wherein the accounts receivable data includes one or more of a total amount owed for the service, an amount owed by a guarantor, an amount owed by the individual, a remaining balance owed by the individual, and any payments, wherein the payment history data includes one or more of invoices created for the individual over a predetermined time period, payments received from the individual for the invoices, a time gap between creation of the invoices and receipt of the payments, unpaid invoices, and time delays associated with the unpaid invoices, wherein the credit related data includes one or more of a credit score, credit report data, and a healthcare-specific credit score of the individual, determining the collection strategy based on the segment, and providing the collection strategy to the client along with the segment. These recited limitations are steps for providing data for evaluating the predictive data for generating and displaying collection strategies falls within concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk). Accordingly, the claims recite an abstract idea.
20.	The judicial exception is not integrated into a practical application. The claim as
a whole merely describes how to generally “apply” the concept of collecting, generating, and determining segment information and providing a collection strategy for an individual information in a computer environment. The claimed computer components are recited
at a high level of generality and are merely invoked as tools to perform an existing medical
records update process. Simply implementing the abstract idea on a generic computer is not a
practical application of the abstract idea. Accordingly, alone and in combination, these
additional elements do not integrate the abstract idea into a practical application. The claim is
directed to an abstract idea.
21.	The additional components and elements are a system and a comparison system, As discussed above, the steps for steps for providing data for evaluating the predictive data for generating and displaying collection strategies, amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, similar to the independent claim, dependent claims 47, 49-51, and 54-55 further are directed to an ineligible judicial exception without any significant more.
22.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 41-55 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
25.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
26.	Claims 41-55 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanoff et al (US Patent Application No.:  2016/0342758; hereafter known as Ivanoff) and further in view of Siebel et al (US Patent Application No. 2018/0191867; hereafter known as Siebel) 

27.	In claim 41: Ivanoff discloses,
A system for automatic data segmentation, the system comprising: (i.e., computer-implemented systems and methods of the transformation and processing of healthcare transaction data, including for use with front-end payment data processing systems and  scoring subsystem 144 may comprise a staging module 510 configured to determine a stage of an account record 212 (and/or guarantor(s) associated with the account record 212) and a scoring engine 516 to generate PTP scores and/or segmentation identifiers (e.g., to identify a segmentation classification) (Ivanoff: Paragraph [0019], [0116])
a processing unit; and (i.e., includes a processor) (Ivanoff: Paragraph [0157])
a memory coupled to the processing unit, the memory storing instructions that, when executed by the processing unit, cause the system to: (i.e., includes a process, instructions stored in different locations of a memory device) (Ivanoff: Paragraph [0137], [0435])
receive, from a plurality of data sources, input data associated with individuals for whom a client has provided a service, the input data including one or more of: accounts receivable data, payment history data, or credit related data associated with the individuals; (i.e., utilizes collected data, such as data received (e.g., obtained, extracted, or otherwise accessed) from the billing data source 116A, the healthcare data source 116B, the credit data source 116C, and/or the demographics/consumer data source 116N, to provide payment management functions for the client healthcare provider and associated guarantors) (Ivanoff: Paragraph [0067], [0068])
receive, from the plurality of data sources, historical data, the historical data including one or more of historical accounts receivable data, historical payment history data or historical credit related data; (i.e., data sources may include credit reporting agencies, such as Equifax, Experian, TransUnion, and/or the like, healthcare condition data, PTP score, and PTP based on historical healthcare payment activity. The rules may define groupings or categories of guarantors based on criteria at any one or more of a provider level, a guarantor level, and/or a visit level, to specify different financing plan parameters for each grouping or category. (Ivanoff: Paragraph [0090], [0138], [0220], [0224])
receive a plurality of segments from a client system; (i.e., scoring subsystem 144 may be configured to assign PTP scores and/or segmentation or grouping identifiers derived from those PTP scores to accounts managed by the payment management system PTP scores may also incorporate information related to the condition of the patient, credit reporting information, demographics, and/or the like) (Ivanoff: Paragraph [0081], [0128], [0142], [0148])
receive client demographic information from a plurality of entities, the client demographic information comprising geographic information; (i.e., The scoring subsystem may be configured to assign PTP scores and/or segmentation or grouping identifiers derived from those PTP scores to accounts managed by the payment management system may incorporate information regarding the transaction history of the account guarantor with the healthcare system. PTP scores may also incorporate information related to the condition of the patient, credit reporting information, demographics, and/or the like.) (Ivanoff: Paragraph [0081])
receive demographic information from the client system, the demographic information associated with the individuals; (Ivanoff: Paragraph [0081])
determine actual unit yield data associated with the historical data; (to generate the PTP scores the PTP calculation engine with respect to the weighting and/or combination of algorithms used to calculate the PTP scores The regression analysis models 523A-N may, therefore, correspond to different variable and/or data weighting value and the financing engine 1024 may provide preset financing terms or financing terms selected or configured i.e., preset financing plan established by the client provider, or converted to a new financing plan configured by that guarantor in accordance with the client provider's policies where guarantor can access and view the historic transaction data to understand and account for historical payments made to manage the previously managed account.) (Ivanoff: Paragraph [0141], [0150], [0185], [0204])
determine actual recovery rate data associated with the historical data; (to generate the PTP scores the PTP calculation engine with respect to the weighting and/or combination of algorithms used to calculate the PTP scores The regression analysis models 523A-N may, therefore, correspond to different variable and/or data weighting value and the financing engine 1024 may provide preset financing terms or financing terms selected or configured i.e., preset financing plan established by the client provider, or converted to a new financing plan configured by that guarantor in accordance with the client provider's policies where guarantor can access and view the historic transaction data to understand and account for historical payments made to manage the previously managed account.) (Ivanoff: Paragraph [0141], [0150], [0185], [0204])
wherein each of the plurality of dimensions is associated with a variable associated with the historical data, the actual unit yield data, or the actual recovery rate data, and wherein each of the plurality of data points corresponds to a corresponding history data, a corresponding actual unit yield data, and a corresponding actual recovery rate data; (to generate the PTP scores the PTP calculation engine with respect to the weighting and/or combination of algorithms used to calculate the PTP scores The regression analysis models 523A-N may, therefore, correspond to different variable and/or data weighting value and the financing engine 1024 may provide preset financing terms or financing terms selected or configured i.e., preset financing plan established by the client provider, or converted to a new financing plan configured by that guarantor in accordance with the client provider's policies where guarantor can access and view the historic transaction data to understand and account for historical payments made to manage the previously managed account.) (Ivanoff: Paragraph [0141],[0150],[0185] ,[0204])
process the input data using the hyperdimensional model to predict recovery values for the individuals; (i.e., system 100 utilizes collected data, such as data received providing business intelligence information to the client healthcare provider, assessing PTP scoring information for corresponding accounts may present to users of the system, including client healthcare providers and/or patients/guarantors of the client healthcare providers, information and/or an interface to the payment management functions enabled by the application tier) (Ivanoff: Paragraph [0068],[0077])
generate segmented recovery values by partitioning the predicted recovery values based on the demographic information associated with the individuals; (i.e., segmentation engine configured to determine a segment classification 538 for the account record and segment classifications may be used to determine contact and/or billing procedures for account records 212, such as contact frequency, contact type, financing plan characteristics (e.g., whether the account record 212 is eligible for a financing plan and/or the terms of the financing plan and or generating PTP scoring data extracting PTP characteristics from the PTP data 525A-N, weighting the extracted characteristics, and/or combining the weighted characteristics to calculate one or more PTP score(s)) (Ivanoff: Paragraph [0145],[0149], [0150])
generate geographic-area-specific recovery data associated with the plurality of entities by partitioning the predicted recovery values based on the client demographic information; (i.e., may also collect data from other systems, such as from a credit data source, a demographics data source, and the collected data may be transformed and organized using a data table structure that enables longitudinal views of, for example, guarantor type, service location. The business intelligence functionality of the disclosed embodiments can provide a consolidated view of multiple locations of a given client provider (e.g., multiple hospitals and clinics). (Ivanoff: Paragraph [0042], [0109], [0113], [0148])
Ivanoff does not disclose,
generate a hyperdimensional model of the historical data, the actual unit yield data, and the actual recovery rate data, the hyperdimensional model comprising a plurality of dimensions and a plurality of data points,
provide the segmented recovery data and the geographic-area-specific recovery data to the client system, wherein the segmented recovery data informs the client system of collection strategies for the individuals, and wherein the geographic-area-specific recovery data informs the client system of collection strategies related to the geographic area; and
provide the hyperdimensional model for deployment on an executable platform to allow the executable platform to execute the hyperdimensional model in real-time using data associated with one or more individuals to predict recovery values associated with the one or more individuals, to assign the one or more individuals to one or more segments, and to provide a collections strategy for each of the one or more individuals.

However, Siebel discloses,
generate a hyperdimensional model of the historical data, the actual unit yield data, and the actual recovery rate data, the hyperdimensional model comprising a plurality of dimensions and a plurality of data points (i.e., the model starts to collect data and loading aggregate data into a multi-dimensional data store (for example, using a data services component based on detailed and granular data i.e. detailed asset-level diagnostics and views of risk factors, history, and projections using a time-series data component for the model) (Siebel: Paragraph [0421], [0482], [0535], [0665]),
provide the segmented recovery data and the geographic-area-specific recovery data to the client system (i.e., health care analytics measures, learns, and predicts patient-specific behavior, health trends, and healthcare costs. To enable healthcare payers and providers to identify risk patient risks specific to their internal benchmarks, health care analytics can be customized to each specific payer or provider key performance indicators, including rate plans, product and feature groups and account characteristics. The application can be trained to detect or predict events using a range of attributes for each individual customer including payment delinquency, market segmentation and loss detection) (Siebel: Paragraph [0315],[0511], [0512], [0515],[0535]), wherein the segmented recovery data informs the client system of collection strategies for the individuals, and wherein the geographic-area-specific recovery data informs the client system of collection strategies related to the geographic area; and (i.e., health care analytics measures, learns, and predicts patient-specific behavior, health trends, and healthcare costs. To enable healthcare payers and providers to identify risk patient risks specific to their internal benchmarks, health care analytics can be customized to each specific payer or provider key performance indicators, including rate plans, product and feature groups and account characteristics. The application can be trained to detect or predict events using a range of attributes for each individual customer including payment delinquency, market segmentation and loss detection) (Siebel: Paragraph [0315], [0511], [0512], [0515], [0535])
provide the hyperdimensional model for deployment on an executable platform to allow the executable platform to execute the hyperdimensional model in real-time using data associated with one or more individuals to predict recovery values associated with the one or more individuals, to assign the one or more individuals to one or more segments, and to provide a collections strategy for each of the one or more individuals. (i.e., application services to help organizations accelerate the deployment and realization of economic benefits associated with enterprise-scale cyber physical information systems around the areas of market segmentation and measure real-time performance to optimize programs in mid-course including to design highly personalized to target high-value customers, create compelling offers) (Siebel: Paragraph [0322], [0474], [0475], [0476])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ivanoff and Siebel so that the system can include customization and management of the segments where it defines the boundaries, ranges, and plurality of segments and provide the collection strategy to the client including geographic area specific recovery data. The platform will deliver a step-function improvement in operational efficiencies and customer engagement, and enable new revenue-generation opportunities. (Siebel: Paragraph [0055]). The platform provide benefits that allow customers to report measurable ROI, including improved fraud detection, increased uptime as a result of predictive maintenance, lower maintenance costs, improved energy efficiency, and stronger customer engagement. (Siebel: Paragraph [0082])

28.	In claim 42: The combination of Ivanoff and Siebel disclose the system of supra, 
	Ivanoff does not disclose,
	including wherein each individual from the historical data is represented as a data point corresponding to a value for each variable in the hyperdimensional model.
	However, Siebel discloses,
including wherein each individual from the historical data is represented as a data point corresponding to a value for each variable in the hyperdimensional model. (i.e., the model starts to collect data and loading aggregate data into a multi-dimensional data store (for example, using a data services component based on detailed and granular data i.e. detailed asset-level diagnostics and views of risk factors, history, and projections using a time-series data component for the model) (Siebel: Paragraph [0421], [0482], [0535], [0665])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ivanoff and Siebel so that the system can include process data to evaluate the variables in a hyperdimensional model. 
The platform will deliver a step-function improvement in operational efficiencies and customer engagement, and enable new revenue-generation opportunities. (Siebel: Paragraph [0055]). The platform provide benefits that allow customers to report measurable ROI, including improved fraud detection, increased uptime as a result of predictive maintenance, and stronger customer engagement. (Siebel: Paragraph [0082])
29.	In claim 43: The combination of Ivanoff and Siebel disclose the system of supra, including Siebel discloses wherein spline interpolation is performed within each dimension of the hyperdimensional model. (i.e., in one embodiment, the data validation rules may be used to determine whether the data is complete (e.g., whether all fields are filled in or have proper data). If there is data missing, estimation may be used to fill in the missing fields. For example, interpolation, an average of historical data, or the like may be used to fill in missing data (Siebel: Paragraph [0152], [0335])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ivanoff and Siebel so that the system can include a technique to improve the evaluation of data relationships. Advanced machine learning techniques are employed to continuously improve analytic algorithms and generate increasingly accurate results. (Siebel: Paragraph [0231] As new applications, analytics, and machine learning techniques are developed, a metadata development model means that the platform can be easily extended to support new data patterns and optimizations to meet the changing demands (Siebel: Paragraph [0205]) 
30.	In claim 44: The combination of Ivanoff and Siebel disclose the system of supra, including wherein the system is further caused to: 
perform regression analysis on the hyperdimensional model to determine a relationship between the input data and the recovery value; and (i.e., configured to calculate PTP scores by use of respective regression analysis models correspond to different variable and/or data weighting values for the PTP data based on, inter alia, statistical estimation and/or modeling processes within the respective account record sets.) (Ivanoff: Paragraph [0141], [0142])
generate a formula based on the determined relationship. (i.e., the scoring subsystem may generate a guarantor segment (or group) identifier that may indicate a segment, group, or the like, in which the guarantor belongs. A propensity-to-pay may be associated with the metric ( e g. , a guarantor grouping) and thereby may indicate collection or other servicing strategies for the guarantor and/or may be used to determine financing terms, similar to how a PTP score can be (Ivanoff: Paragraph [0142], [0318], [0332])
31.	In claim 45: The combination of Ivanoff and Siebel disclose the system of supra, including wherein, to process the input data using the hyperdimensional model to predict the recovery value for the individual, the system is further caused to: (Ivanoff: Paragraph [0068], [0077])
provide the input data as input to the formula to receive the predicted recovery value as output. (i.e., the PTP scoring provided by the system 100 may include using a client provider's historical transaction data to help assess   segmentation or grouping identifiers derived from those PTP scores to accounts managed by the payment management system and the scores automatically update, such as at various stages and/or in response to triggers, as described previously. The PTP scoring can also occur “on-demand,” or triggered by an event) (Ivanoff: Paragraph [0070], [0081])
32.	In claim 46: The combination of Ivanoff and Siebel disclose the system of supra, including wherein the system is further caused to: 
in response to receiving an actual recovery value for the individual  (i.e., system 100 utilizes collected data, such as data received providing business intelligence information to the client healthcare provider, assessing PTP scoring information for corresponding accounts may present to users of the system, including client healthcare providers and/or patients/guarantors of the client healthcare providers, information and/or an interface to the payment management functions enabled by the application tier ) (Ivanoff: Paragraph [0068],[0077]) (Ivanoff: Paragraph [0068], [0077]), update the hyperdimensional model based on the actual recovery value. (i.e., The PTP scoring can be “always-on,” such that scores automatically update, such as at various stages and/or in response to triggers, as described previously. The PTP scoring can also occur “on-demand,” or triggered by an event in which a new balance is owed or is expected to be owed, as described previously) (Ivanoff: Paragraph [0070], [0081])
33.	In claim 47: The combination of Ivanoff and Siebel disclose the system of supra, including Siebel discloses, wherein the system is further caused to: 
provide segmentation data of the client to a comparison system communicatively coupled to the system (i.e., customer segmentation identification and evaluation based on analytics measures, learns, and predicts customer specific behavior using a range of data sources, and can be customized by operators to include variances in rate plans, featured products and service, and unique account characteristics. The application can be trained to detect or predict events using a range of attributes for each individual customer, a comparison of that customer to other customers with similar profiles, and the network performance characteristics that would have affected the customer's experience, and can include the following: specific point of customer acquisition; device and plan purchase history)(Siebel: Paragraph [0245], [0516] [0535], [0608]), the segmentation data including at least the boundary definitions and recovery values for individuals serviced by the client, wherein the segmentation data is used by the comparison system to compare collection efforts of the client to collection efforts across a plurality of clients. (i.e., the performance of one component or aspect of operations of an enterprise can be compared to identify outliers for potential responsive measures (e.g., improvements). The effectiveness of responsive measures can be tracked, measured, and quantified to identify those that provide the highest impact and greatest return on investment. The allocation of the costs and benefits of improvements among all stakeholders can be analyzed so that the enterprise) (Siebel: Paragraph [0324], [0532], [0535])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ivanoff and Siebel so that the system can include a technique to evaluation of data relationships to provide a collection strategy for customers. Advanced machine learning techniques are employed to continuously improve analytic algorithms and generate increasingly accurate results. (Siebel: Paragraph [0231] As new applications, analytics, and machine learning techniques are developed, a metadata development model means that the platform can be easily extended to support new data patterns and optimizations to meet the changing demands (Siebel: Paragraph [0205])
34.	In claim 48: The combination of Ivanoff and Siebel disclose the system of supra, including wherein the recovery value is a weighted average of a unit yield and a recovery rate, the unit yield is a monetary amount received from the individual for the service, and the recovery rate is a ratio of the monetary amount received from the individual to a total monetary amount due for the service. (i.e., (to generate the PTP scores the PTP calculation engine with respect to the weighting and/or combination of algorithms used to calculate the PTP scores The regression analysis models 523A-N may, therefore, correspond to different variable and/or data weighting value and the financing engine 1024 may provide preset financing terms or financing terms selected or configured i.e., preset financing plan established by the client provider, or converted to a new financing plan configured by that guarantor in accordance with the client provider's policies.) (Ivanoff: Paragraph [0141],[0150],[0185] ,[0204])
35.	In claim 49: The combination of Ivanoff and Siebel disclose the system of supra, including wherein the accounts receivable data includes one or more of a total amount owed for the service, an amount owed by a guarantor, an amount owed by the individual, a remaining balance owed by the individual, and any payments. (i.e., access data pertaining to healthcare transactions from one or more billing data sources, invoices, remaining balances, owed to a provider, payments, historical healthcare transaction data 525A pertaining to the patient and/or guarantor(s)) (Ivanoff: Paragraph [0100], [0150], [0152[)
36.	In claim 50: The combination of Ivanoff and Siebel disclose the system of supra, including wherein the payment history data includes one or more of invoices created for the individual over a predetermined time period, payments received from the individual for the invoices, a time gap between creation of the invoices and receipt of the payments, unpaid invoices, and time delays associated with the unpaid invoices. (i.e., the healthcare transaction data aggregation engine 524A may be configured to derive historical healthcare transaction data 525A from a history of billing transaction records 214, payment transaction records 216, and/or financing plan records (Ivanoff: Paragraph [0112], [0130], [0152]
37.	In claim 51: The combination of Ivanoff and Siebel disclose the system of supra, including wherein the credit related data includes one or more of a credit score, credit report data, and a healthcare-specific credit score of the individual. (i.e., data sources may include credit reporting agencies, such as Equifax, Experian, TransUnion, and/or the like, healthcare condition data, PTP score, the rules may define groupings or categories of guarantors based on criteria at any one or more of a provider level, a guarantor level, and/or a visit level, to specify different financing plan parameters for each grouping or category. (Ivanoff: Paragraph [0090], [0138], [022], [0224])

38.	In claim 52: Ivanoff discloses,
A data segmentation method, comprising: (Ivanoff: Paragraph [0019], [0116])
receiving, from a plurality of data sources, input data associated with [individuals for whom a client has provided a service, the input data including one or more of: accounts receivable data, payment history data, or credit related data associated with the individuals; (Ivanoff: Paragraph [0067], [0068])
receiving, from the plurality of data sources, historical data, the historical data including one or more of historical accounts receivable data, historical payment history data or historical credit related data; (Ivanoff: Paragraph [0090], [0138], [0220], [0224])
 receiving a plurality of segments from a client system; (Ivanoff: Paragraph [0081], [0128], [0142], [0148])
receiving client demographic information from a plurality of entities, the client demographic information comprising geographic information; (Ivanoff: Paragraph [0081])
receiving demographic information from the client system, the demographic information associated with the individuals; (Ivanoff: Paragraph [0081])
determining actual unit yield data associated with the historical data; 
determining actual recovery rate data associated with the historical data; (Ivanoff: Paragraph [0141], [0150],[0185] ,[0204])
wherein each of the plurality of dimensions is associated with a variable associated with the historical data, the actual unit yield data, or the actual recovery rate data, and wherein each of the plurality of data points corresponds to a corresponding history data, a corresponding actual unit yield data, and a corresponding actual recovery rate data; (Ivanoff: Paragraph [0141],[0150],[0185] ,[0204])
processing the input data using the hyperdimensional model to predict recovery values for the individuals; (Ivanoff: Paragraph [0068],[0077])
generating segmented recovery values by partitioning the predicted recovery values based on the demographic information associated with the individuals; (Ivanoff: Paragraph [0145],[0149], [0150])
generating geographic-area-specific recovery data associated with the plurality of entities by partitioning the predicted recovery values based on the client demographic information; (Ivanoff: Paragraph [0042], [0109], [0113], [0148])
Ivanoff does not disclose,
generating a hyperdimensional model of the historical data, the actual unit yield data, and the actual recovery rate data, the hyperdimensional model comprising a plurality of dimensions and a plurality of data points,
assigning the individuals to the plurality of segments based on the predicted recovery values and boundary definitions, the boundary definitions including a range of recovery values for each segment; (Siebel: Paragraph 0245],[0516] [0535], [0608])
providing the segmented recovery data and the geographic-area-specific recovery data to the client system, wherein the segmented recovery data informs the client system of collection strategies for the individuals, and wherein the geographic-area-specific recovery data informs the client system of collection strategies related to the geographic area; and
providing the hyperdimensional model for deployment on an executable platform to allow the executable platform to execute the hyperdimensional model in real-time using data associated with one or more individuals to predict recovery values associated with the one or more individuals, to assign the one or more individuals to one or more segments, and to provide a collections strategy for each of the one or more individuals. 
However, Siebel disclose,
generating a hyperdimensional model of the historical data, the actual unit yield data, and the actual recovery rate data, the hyperdimensional model comprising a plurality of dimensions and a plurality of data points (Siebel: Paragraph [0421], [0482], [0535], [0665]),
assigning the individuals to the plurality of segments based on the predicted recovery values and boundary definitions, the boundary definitions including a range of recovery values for each segment; (Siebel: Paragraph 0245],[0516] [0535], [0608])
providing the segmented recovery data and the geographic-area-specific recovery data to the client system(Siebel: Paragraph [0315],[0511], [0512], [0515],[0535]), wherein the segmented recovery data informs the client system of collection strategies for the individuals, and wherein the geographic-area-specific recovery data informs the client system of collection strategies related to the geographic area; and (Siebel: Paragraph [0315], [0511], [0512], [0515], [0535])
providing the hyperdimensional model for deployment on an executable platform to allow the executable platform to execute the hyperdimensional model in real-time using data associated with one or more individuals to predict recovery values associated with the one or more individuals, to assign the one or more individuals to one or more segments, and to provide a collections strategy for each of the one or more individuals. (Siebel: Paragraph [0322], [0474], [0475], [0476])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ivanoff and Siebel so that the method can include customization and management of the segments where it defines the boundaries, ranges, and plurality of segments and provide the collection strategy to the client including geographic area specific recovery data. The platform will deliver a step-function improvement in operational efficiencies and customer engagement, and enable new revenue-generation opportunities. (Siebel: Paragraph [0055]). The platform provide benefits that allow customers to report measurable ROI, including improved fraud detection, increased uptime as a result of predictive maintenance, lower maintenance costs, improved energy efficiency, and stronger customer engagement. (Siebel: Paragraph [0082])
39.	In claim 53: The combination of Ivanoff and Siebel disclose the method of supra, including the historical data including at least input data and a recovery value associated with each individual (i.e.,  may collect historical visit data and/or patient information to provide propensity-to-pay (PTP) scores for a given grantor, a person (or entity)) (Ivanoff: [0038], [0042],[0044]); performing regression analysis on the hyperdimensional model to determine a relationship between the input data and the recovery value (i.e., configured to calculate PTP scores by use of respective regression analysis models correspond to different variable and/or data weighting values for the PTP data based on, inter alia, statistical estimation and/or modeling processes within the respective account record sets.) (Ivanoff: Paragraph [0141], [0142]); and generating a formula based on the determined relationship (Ivanoff: Paragraph [0142], [0318], [0332]), wherein to process the input data using the hyperdimensional model to predict the recovery value for the individual (Ivanoff: Paragraph [0068], [0077]), the input data is provided as input to the formula and the predicted recovery value is received as output. (Ivanoff: Paragraph [0070], [0081])
Ivanoff does not disclose,
further comprising: training the hyperdimensional model with historical data associated with individuals whom the client provided a service 
However, Siebel discloses, 
further comprising: training the hyperdimensional model with historical data associated with individuals whom the client provided a service (i.e., the health care analytics may apply supervised machine learning to available healthcare data leveraging historical, confirmed instances through training a machine learning classifier) (Siebel: Paragraph [0421], [0494],[0516]),
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ivanoff and Siebel so that the method can utilize the model to predict collection strategies for individuals. The invention will deliver a step-function improvement in operational efficiencies and customer engagement, and enable new revenue-generation opportunities. (Siebel: Paragraph [0061]) The advantage goes to organizations that can convert petabytes of realtime and historical data to predictions—more quickly and more accurately than their competitors. (Siebel: Paragraph [0079]) 
40.	In claim 54: The combination of Ivanoff and Siebel disclose the method of supra, including Siebel discloses further comprising: determining the collection strategy based on the segment (i.e., application services to help organizations accelerate the deployment and realization of economic benefits associated with enterprise-scale cyber physical information systems around the areas of market segmentation (Siebel: Paragraph [0322], [0474], [0475], [0476]); and providing the collection strategy to the client along with the segment. (i.e., health care analytics measures, learns, and predicts patient-specific behavior, health trends, and healthcare costs. To enable healthcare payers and providers to identify risk patient risks specific to their internal benchmarks, health care analytics can be customized to each specific payer or provider key performance indicators, including rate plans, product and feature groups and account characteristics. The application can be trained to detect or predict events using a range of attributes for each individual customer including payment delinquency, market segmentation and loss detection (Siebel: Paragraph [511], [0512], [0515], [0535])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ivanoff and Siebel so that the method can include customization and management of the segments and the plurality of segments can provide the collection strategy to the client including geographic area specific recovery data. The platform will deliver a step-function improvement in operational efficiencies and customer engagement, and enable new revenue-generation opportunities. (Siebel: Paragraph [0055]). The platform provide benefits that allow customers to report measurable ROI, including improved fraud detection, increased uptime as a result of predictive maintenance, lower maintenance costs, improved energy efficiency, and stronger customer engagement. (Siebel: Paragraph [0082])
41.	In claim 55: The combination of Ivanoff and Siebel disclose the method of supra, including Siebel discloses further comprising: providing segmentation data of the client to a comparison system, the segmentation data including at least the boundary definitions and recovery values for individuals serviced by the client   (i.e., customer segmentation identification and evaluation based on analytics measures, learns, and predicts customer specific behavior using a range of data sources, and can be customized by operators to include variances in rate plans, featured products and services ,and unique account characteristics. The application can be trained to detect or predict events using a range of attributes for each individual customer, a comparison of that customer to other customers with similar profiles, and the network performance characteristics that would have affected the customer's experience, and can include the following: specific point of customer acquisition; device and plan purchase history; (Siebel: Paragraph 0245], [0516] [0535], [0608]), wherein the segmentation data is used by the comparison system to compare collection efforts of the client to collection efforts across a plurality of clients. (Siebel: Paragraph 0245], [0516] [0535], [0608]), wherein the segmentation data is used by the comparison system to compare collection efforts of the client to collection efforts across a plurality of clients. The performance of one component or aspect of operations of an enterprise can be compared to identify outliers for potential responsive measures (e.g., improvements). The effectiveness of responsive measures can be tracked, measured, and quantified to identify those that provide the highest impact and greatest return on investment. The allocation of the costs and benefits of improvements among all stakeholders can be analyzed so that the enterprise (Siebel: Paragraph [0324], [0532], [0535])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ivanoff and Siebel so that the method can include customization and management of the segments where it defines the boundaries, ranges, and plurality of segments and provide the collection strategy to the client including geographic area specific recovery data. The platform will deliver a step-function improvement in operational efficiencies and customer engagement, and enable new revenue-generation opportunities. (Siebel: Paragraph [0055]). The platform provide benefits that allow customers to report measurable ROI, including improved fraud detection, increased uptime as a result of predictive maintenance, lower maintenance costs, improved energy efficiency, and stronger customer engagement. (Siebel: Paragraph [0082])




Response to Arguments
42.	With respect to the rejection under U.S.C 112(a) rejections, Applicant's remarks have been fully considered. The Applicant deleted and amended the rejected subjection matter. The Amendments and remarks were persuasive, and the U.S.C 112(a) rejections are withdrawn. 
43.	With respect to the rejection under U.S.C 101, Applicant's remarks have been fully considered, but were not persuasive.
	The Applicant’s remarks recite that the amended claims satisfy both parts of the 2-part Alice/Mayo Test. (Remarks, pgs. 11-18)
		The Examiner respectfully disagrees. The Examiner respectfully disagree. The amended claims, as drafted are directed to steps describe consolidated and organizing financial data to provide collection strategy (i.e., providing services as segments to clients to inform of collection strategy. A are concepts related to the enumerating grouping of Certain Methods of Organizing Human Activity, more specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk). These steps are reciting patent-ineligible subject matter. The above conclusion is supported in the Applicant’s specification where it recite “the service providers may work to develop strategies for collecting balances owed by individuals in view of the limited resources of the service providers to ultimately maximize returns” (Specification: Paragraph [002]) and “ automatic data segmentation system may provide a service provider, hereinafter referred to as a client, an easily consumable segment assignment for an individual owing a balance, where the segment assignment informs the collection strategy to be used for the individual to optimize collections efforts”(Specification: Paragraph [0004]). Therefore, the amended claims, as drafted are abstract.
	The amended claims, as drafted, are not a technical solution to technology problem, but a business solution to a business problem. (i.e., steps to describe consolidated and organizing financial data to provide collection strategy (i.e., providing services as segments to clients to inform of collection strategy are concepts). The judicial exception is not integrated into a practical application. The amended claims 41, and corresponding claims 52 recite the additional components of processing unit, and memory and additional elements of hyperdimensional model, executable platform. The computer hardware is recited at a high-level of generality (i.e., processor units performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components. The Applicant’s Specification is aligned with the above where it recites: “The computing device 900 can include at least one processing unit or processor 902 and a system memory 904. The system memory 904 may comprise, but is not limited to, volatile (e.g. random access memory (RAM)), non-volatile (e.g. read-only memory (ROM)), flash memory, or any combination thereof. System memory 904 can include operating system 906, one or more program instructions 908 including an automated executable having sufficient computer- executable instructions, which when executed, perform functionalities and features as described herein” (Specification: Paragraph [0071] and “the system, where the segmentation data may include at least the boundary definitions and recovery values for individuals serviced by the client, and the segmentation data may be used by the comparison system to compare collection efforts of the client to collection efforts across a plurality of clients.” (Specification: Paragraph [0082]). See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the amended claims 41-52 are directed to an abstract idea without a practical application.
In regards to 2B, As discussed above, steps to describe consolidated and organizing financial data to provide collection strategy (i.e., providing services as segments to clients to inform of collection strategy amounts to no more than mere instructions to apply the exception using a generic computer components. In addition, as stated above, the recited additional components and elements are processing unit, memory, hyperdimensional model, and executable platform. For the same reason as above these elements are not sufficient to provide an inventive concept. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application and do not add significantly more to the abstract idea.
44.	With respect to the rejection under U.S.C 103, Applicant's remarks have been fully considered, but were not persuasive.
	The Applicant disagree that the amended claims in the Final Office Action rejected Claims 1-17 under 35 U.S.C. § 103 as allegedly being unpatentable over Ivanoff in view of Siebel). Applicant respectfully disagrees and traverses this rejection. 
	The Examiner respectfully disagrees. The rejection is improper. Therefore, the Applicants rejections are moot, the U.S.C. 103 rejections has been updated with the new claims. 

Conclusion
45.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693